152 N.J. 382 (1998)
705 A.2d 741
IN THE MATTER OF ARTHUR D. BROMBERG, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
February 4, 1998.


*383 ORDER
The Disciplinary Review Board on December 23, 1997, having filed its decision with the Court concluding that ARTHUR D. BROMBERG of SADDLE BROOK, who was admitted to the bar of this State in 1979, should be reprimanded for violating RPC 1.15(b) (failure to safeguard funds of a third party) and RPC 8.4(c) (conduct involving deceit, dishonesty, misrepresentation and fraud), and good cause appearing;
It is ORDERED that ARTHUR D. BROMBERG is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.